SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofAugust 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT Further to our Market Announcement of 07/20/2010 we hereby inform our Shareholders and the market in general that on August 26, 2010, the Special Purpose Company, named Norte Energia S.A., of which Eletrobras is a shareholder, signed the Concession Contract of Use of Public Property for electric energy generation aimed to regulate the development of the hydroelectric potential of the Xingu River, called Belo Monte Hydroelectric Plant, and the transmission facilities of restricted interest to the power plant, for a 35 year period. The Stakes in Norte Energia S.A. are: Centrais Elétricas Brasileiras S.A - Eletrobras 15% Companhia Hidro Elétrica do São Francisco - Chesf 15% Centrais Elétricas do Norte do Brasil S.A - Eletronorte 19.98% Fundação Petrobras de Seguridade Social 10% Bolzano Participações S.A., controlada da Neoenergia S.A. 10% Fundação dos Economiários Federais 2.5% Caixa Fundo de Investimento em Participações Cevix 5% J. Malucelli Energia S.A. 0.25% Gaia Energia e Participações S.A. 9% Siderúrgica Norte Brasil S.A. 1% Construtora Queiroz Galvão S.A. 2.51% Construtora OAS Ltda 2.51% Contern Construções e Comércio Ltda 1.25% Cetenco Engenharia S.A. 1.25% Galvão Engenharia S.A. 1.25% J. Malucelli Construtora de Obras S.A. 1% Mendes Júnior Trading e Engenharia S.A. 1.25% Serveng-Civilsan S.A. Empresas Associadas de Engenharia 1.25% Rio de Janeiro, August 27, 2010. Armando Casado de Araujo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August30, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
